Citation Nr: 0819576	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-22 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating greater than 40 percent 
for residuals of a mouth injury, to include limitation of 
temporomandibular articulation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. The veteran had a hearing before the Board in April 
2008 and the transcript is of record.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a mouth 
injury are manifested as inter-incisal range of motion 
limited to 15 millimeters (mm) with lateral excursions less 
than 5 mm, but no evidence of significant bone loss or 
osteomyelitis. 

2. The veteran's mouth injury does not present an exceptional 
or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for residuals of a mouth injury, to include 
limitation of temporomandibular articulation, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic 
Codes 9905 (2008).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in December 2004 and March 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2008).  The March 2006 letter 
explained to the veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a December 2004 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  A March 2006 letter indicated to the veteran 
specifically how disability ratings and effective dates are 
determined.  Both letters included examples of specific types 
of evidence that would substantiate his claim.  In addition, 
the veteran was questioned about the effect that worsening 
has on his employment and daily life during the course of the 
January 2005 VA examination performed in association with 
this claim.  The veteran provided statements in January 2005 
and during his April 2008 hearing before the Board, in which 
he details the impact of his disability on his daily and 
occupational life.  The Board finds that the notice given, 
the questions directly asked and the responses provided by 
the veteran both at interview and in his own statements show 
that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
supra.  The Board finds that the first, third and fourth 
criteria are satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for temporomandibular articulation.  As 
will be discussed below, that disability is rated under 
Diagnostic Code 9905.  This is the only Diagnostic Code to 
rate this disability and it is not cross referenced to any 
other Codes for the purposes of evaluation.  See id.  While 
the Code requires measurement of the veteran's limited 
motion, such a test was conducted during his January 2005 VA 
examination.  Lack of actual notice, therefore, is not 
prejudicial here because while the Code requires a specific 
test, the specific test was provided to the veteran in 
substantiation of his claim.  The Board finds that no more 
specific notice is required of VA and that any error in not 
providing the rating criteria is harmless.  See Vazquez-
Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2002 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's disability since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2002 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating (Mouth Injury)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, which is the case here, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

In this case, the veteran's mouth injury residuals have been 
rated as 40 percent disabling under 38 C.F.R. § 4.150, 
Diagnostic Code 9905.  The veteran contends that his oral 
condition warrants a higher disability evaluation.  Pursuant 
to Diagnostic Code 9905, limited motion of the inter-incisal 
ranging from 0 to 10 mm warrants a 40 percent evaluation; 
from 11 to 20 mm warrants a 30 percent evaluation; from 21 to 
30 mm warrants a 20 percent evaluation; and from 31 to 40 mm 
warrants a 10 percent evaluation. In addition, limited motion 
of the range of lateral excursion from 0 to 4 mm warrants a 
10 percent evaluation. The note following the Code reads: 
Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion. 38 
C.F.R. § 4.150, Diagnostic Code 9905 (2008). 

The veteran received a VA examination in April 2002 
indicating inter-incisal limitation to 10 mm.  In January 
2005, the veteran was afforded another VA examination showing 
improved inter-incisal limitation to 15 mm.  The 2005 
examiner also noted the veterans lateral excursions were 
limited to less than 5 mm, but found no evidence of 
significant bone loss.  The examiner diagnosed the veteran 
with, "limited cervical and mandibular movement" indicating 
that the veteran "was unable to open mouth even when gagging 
reflex was produced."  The examiner also suspected stenosis 
of the right side condyle. 

VA treatment records are scarce, but do indicate the veteran 
sought a "swallowing test" in June 2006 due to extreme 
difficulty eating anything in solid form.  The examiner found 
no abnormality with the veteran's saliva, but rather the 
problem was attributed to the structural impairments 
associated with his past mouth injury. That is, his 
difficulties eating were attributed to limitation of motion.

The Board notes the veteran is currently receiving the 
highest rating available under DC 9905.  The only other 
diagnostic codes that provide for a higher rating require a 
showing of osteomyelitis (DC 9900) or significant bone loss 
(DCs 9906 and 9914).  As explained above, there is no such 
evidence here.  There simply is no applicable diagnostic code 
that will provide for a rating greater than 40 percent for 
the veteran's disability.

The Board also has considered whether an increased disability 
rating is warranted for the veteran's mouth disability based 
on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  But in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
clarified that if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Here, the veteran has a 40 percent evaluation for his mouth 
disability under Diagnostic Code 9905, and as mentioned this 
is the maximum rating allowable under this DC.  Hence, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.

Extraschedular Considerations

During the veteran's April 2008 Board hearing, the veteran 
raised arguments indicating the difficulty his disability 
causes everyday activities, such as eating and brushing his 
teeth.  Again, the applicable schedular diagnostic codes 
simply do not provide for a higher rating for his condition.  
It appears the veteran is arguing an increased rating based 
on extraschedular considerations. 

The RO did not expressly consider whether an extraschedular 
rating is appropriate for the veteran's disability.  When the 
Board addresses an issue that was not addressed by the RO, 
consideration must be given to whether the veteran will be 
prejudiced by the Board's consideration of the issue in the 
first instance.  In this case, the veteran's due process 
rights are not violated by this Board decision for the 
following reasons.  

The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorder affects his ability to 
work).  Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The veteran testified at his April 2008 hearing that his 
disability causes extreme difficulties in his everyday life.  
Specifically, the veteran indicated that he has to process 
all of his food and can only eat very few solids with 
excessive water on hand.  He stated his disability precludes 
his ability to competently brush his teeth, which has caused 
dental problems through the years.  He also indicated the 
pain from his disability causes him to miss work and that he 
has had to decrease his duties throughout the years. 

Past VA examiners have noted the veteran's limited motion and 
its affect on his ability to eat comfortably.  A June 2006 
swallowing examination also found no abnormality in the 
veteran's ability to process or digest food, but rather found 
his structural abnormalities responsible for his difficulty 
eating.  

The medical evidence, however, does not indicate the 
disability requires continuous medical treatment.  Indeed, 
the veteran testified he has not seen a doctor since the June 
2006 swallowing test.  Rather, he medicates his pain with 
over-the-counter drugs and does what he needs to do (i.e. 
process food, restrict his diet to soft and liquid foods, 
drink a lot of liquids with solids, etc.) in order to eat.  
Furthermore, although the veteran testified that his 
disability affects his work, he has been at the same job for 
the last 30 years.  He indicated he uses vacation time 
periodically to rest his mouth when the pain becomes 
unbearable, but concedes he has never lost any appreciable 
amount of work time due to his disability.

Of course the Board sympathizes with the veteran's struggles 
with daily activities due to his disability, but the veteran 
does not have an "exceptional or unusual" disability.  He 
is employable for any type of work that does not require 
excessive use of his jaw. There is no competent evidence of 
record which indicates that the veteran's disability has 
cause marked interference with employment beyond that which 
is contemplated under the schedular criteria, or that there 
has been any necessary inpatient care. His symptoms consist 
mainly of chronic pain and limited movement of his mouth, 
which is the type of impairment contemplated in the 
disability rating that has been assigned.  In other words, he 
does not have any symptoms from his service-connected 
disorder that is unusual or different from those contemplated 
by the schedular criteria.  

The veteran testifies that his disability affects his ability 
to work.  Clearly, it does.  However, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's disability has resulted in him finding work in a 
limited field, or that he has some restrictions on what he 
can physically do, that is part of the consideration in 
assigning him a 40 percent disability rating.  

Thus, there is no basis for consideration of an 
extraschedular evaluation. See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).


ORDER

Entitlement to an increased rating greater than 40 percent 
for residuals of a mouth injury, to include limitation of 
temporomandibular articulation is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


